OFFICE   OF THE ATl’ORNEY      GENERAL   OF TEXAS
                            AUSTIN




HonorableArtle Xephens
county Attorney
Eopklns County
SulphtzrSprlnge, Texam
Dear 9lrr




          we have reoelvea your
we quote in part .ar foUowsc
         9fe would appreo
    the ralialtgLana..pro
    em, unaer the fell




                          truateee, ana properly apprwod
                        arintenaent.    The schoel~ha6 not
                         0i0t3ea bar suoh purpQm, or aban-
                        foiale ~thsreof.
            “. . . .*
          We aasum that the oontYrct& Of en&d’ 1 nt rdM
valid and enroroerbleoontreeae and that the 981r@
                                                jfqueetion
in whioh you are Interested Is the effeot.of the burning of
the building upon the righ08 and llabilitiee of ths partier.
   Honorable ,ArtieStephens, Page 2


   We alao aaswxe that there were QO prorirlons in the
                                                     oontMets
,- relating tomoontfngenoioeltie the one under oollmIdonti.sa.
             The general rule la that the Usstruotlon of a tiohooli
   building;by tlro doee not.etteot or altar the ri@%ts of the
   teaohers arlalng under the oontraot. 6 A.L.R. ?I& 24 R.C.L.
   619-620.
              In the-ease Ot cluna '1.Sohool Dlstrlob Ho. 3, sup.
   ‘at. Wlee., 166 a. ~W. 11, plrIntirt.weaegplojed to kaoh ror
   l period of nine months. After the ~,oontraot waa,-mdo bu$
   before the ootmenommt of tha 8ohool term, the iehoothorr~a
   wan totally ae8troyoa by tire. PlaIntIfl brought mlt fork
   the pine months' salary. In holding that-the plaIntiffwea
   entitled to reaovar, the court mado the rollowin~.statkc+ntt
               *It Is lnalstod that'appellantwan die&her&
          rrolnpsrionring it8 oontrrot with reqond@n$,     rtrrn
          ii a~valid oontraot wore ma0,   on aooount or thb
 i-.      aestruotfonof the eohoolhouaaby iire. Vhera'wa&
          no atlgulationin the oontraot to that rfZe&, aMl
          no provision for aOiiO0tiOn on aooount ei aOfbt*-
          tlon of the sohaolholur by fire or othenfrei ,,
               Waaer 8uah olrotxa8tanoo~ no aeduotloq e&L&
          be nsde without the oonsont of the roapenbont.
          tihool Dlreetoro t. Grewa, 23 IL%. App. 3671 tI?aUh
          T. Pohoel Dist., 69 yrioh.589, 37 N. W. 567i 0~ah.n
          v. nohool Dlst., 50 Vt. 308 CharlerrtonSehocbrTom-
          ship v. Hay, 74 Iad, 1278 Libby f+ Douglas, 275
          Maw. 126, 55 N. It.808g Dwmy v. Union Pohool Dlst,,
          43 Mleh. i&O, 5 N. if.646, 38 Am. Rep).206.
               "It Is alto oontentleb that the appellantifa
          dlaoharged from performing Its oontraot with ra-
          spondent on aooount OS Ottoa&Ion of tho     00lal
          WA.Ioolmeeting Ln vot;angto muspend the 44"gWk.
          The reapotibntwatt an l n@loye Of tije6pWlka8&
          and the mlatlona botwoen ap Itint iid NapaadOSt
          were oontraotual. The appl r ant thoref,or@bOu%d
          not abrogate the sontraot Or mod~iy~it.Withofit, t&W
          oonsent of tha reapenWt.     Board a$ Bduqqj@tj 0. ';'.
          state es rsl. iMOd, 100 W&u. 455, 76,k.E. ,3 1 ::,
          Jonee v. pqlted 8*mte8,                      e 6bbj
                                   96 tl.8. 29* *k&.'R~.
          ylofc4yv. Baraett, 2.lUtah, 239, 60 Bee %l@J, 50
          2. R. A. 371."
     Honosable   Artlo Stephena, Page 3


               The Supreme Court of U.lInoIe in the oaso of Phelps
     v. Sohool Diet. No. 109, l.34,N.E.,Jla, held ths folkmIng:
               "The,goneral rule establishedby ull the deai-
          slons 1s that, whore performmoe or the oontraat
          la rendsred InipossIbleby aot of Go% or the pub110
          enaxny,the dlatrlot I6 rollsred from liability, but
          where the sohool Is olosed on account at a eonta-
          glow disease, or dertruotion o? the school bulld-
          ing by fin, and the toaoher Is ready and willing
          to oontinue hts duties under the oontraot, no de-
          duotion oan be made from his oalary Sor the time
          the sohool Is olossd. . . ."
               The Oourt of Appeal8 of LouI8Iana In the oa~e oi
     Hughes v.,Grant Pariah Rohool Board, 145 .So.794, In holding
     that a sohool dletrlot Oould not tWOi& paying a teacher a
     salary by dlsohar%Ingher after Ueetruotionof the aohool
     building by fire, made the following aeoleratIonr
               *It has bean rspaatadl held that fira 18
          not a fortuItoue event; 0s f't ariesa almoat In-
          verIab1.yfrom acnneaot of man. Lehemn, Stern &
               Ltd. v. Bbargan'aLa. & Ter. R. k S. S. aa
.;
          $'La. 1 38 90 873 70 L R. A 562 112 Am*'
          et. ROE. 659, 5 .k   eaa, 8iQDejean 4. La. &at-
          em Ry. Go., 167 La,.111, ll.8C*. 822 Noel &OS.
          v. Texams& Pao. Ry. Co., 26 La. Am. d22, I.33so.
          830.
               *'ItIs also t&e rule that the dsienre of for-
          tultoua event will not avail where the pertomanoe
          of the'oontraotis not nmda inposalble,but merely
          inoonvenient,dlffloult, or unaesfirabls.Dallas+
          Coopsrage& 'ffoodenware Co. v. Creston BoQp CO.,
          161 La. 1077, 109 PO. 844~ Eugslrer& Co. V, Joseph
          weat & co., 35 La. Ann. 119, 48 Am. Rep. 232;
          Dewey v. .AJ.penaGahool Cist., 43 Mloh. 480, 5
          N. w. 64.6, 38 em. Rep. 206.
               *In other stats8 it has been held that a
          8oh001 boar% aannot ev0ia paging the salary of
          a teaohor beoausa ot the dastruotlenof theesoh001
          buIl%ln~ by Sire, Clune V. Buohanan soho Diet.
          No. 3, 166 Ws, 452,,166 N. W. 11, 6 A. L. R. 736,
Bomrable Art&e Stephena, Page 4


    and note page 7422;or bc08~60 the @@ho&a 81~
    oloaed o~iaoaotmt of the preralenoa of oonts&ons
    diaaaaee, Mwey V. apen %hool Dint., 13 Mioh.
    480, 5 NJ.w. 646, 38 Aa. Rep. 206; Libby v. &I-
    habitant8 of Douglae, 175 Hsal3.128, 55 11.B. 808;
    Phelpa v.~z%hoel DintrIot Wo. 109, 302 Ill. 193,
    134 N. E. 312, 21 d. L. R. 737; Beard of Eduoation
    or city of EURO V. co~oh, 63 ckL 65. 162 P. 485,
    6 A. L. B. 7b0, and notes.*
          As far a# w oan dctermlnc, the oourta of Taxes
htstenwer passed upon the preolaa point Involved. Ma have
aararully axamined the ~880 of Rsndolph v. ?~ndar8, 54 3. 'II.
621. In thut oaec the plefntlir~~8 employed ror the aoholaa-
tio year bcgillaingseptenlber19, 189s; to taach In tha ptlbli6
sahool6 ot tha city of L-0.     Ia January, February, and
Bare& of 1899 them exlated In Laredo M epldeato of smallpox
during uhioh period the SUhOQ1S *II= Olo8od end the ralator
perrormcdno eerrlaea. The awlmtor 1188 iaoued a wrrwt    ra
thla per&M of tiam  but,the rwpondcnt r&uaed to pay %t,
and relator inst,ltutedn~~%Uamw?prweediq8.     The Oourthold
that the salary was dua end granted the writ. There ma8
language in the opinion to the effe,otthat if the alo8fng
of the aehoola had beea ~ntiead.488 ~amaaant, plainuti
right not Iwsentitled to oomperustion. But 88 this langsage
ma not naarssary for the &~oi@%on mndere& it i& nath&&
nor0 than dictum, and in ~i6w Or the more reoent oaaea in
0th.W jUd8diOtiOiX3,W8 d0 not thidC that it VDUid b0 iOi-
lolradtoday.,
          You state that the teaohera have atood in readinoaa
tobeaeh In aaoordanoewith their oontraota. It is, thamfon,
our opinion that the aahool aistrbt ia lis;bloto the teaohera
ror the salaries 8pcoiTled in their oatra~ta.
                                       Very truly your8